J-S34001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ATLANTIC STATES INSURANCE                   :   IN THE SUPERIOR COURT OF
 COMPANY                                     :        PENNSYLVANIA
                                             :
                                             :
              v.                             :
                                             :
                                             :
 JUANITA GREEN, INDIVIDUALLY AND             :
 AS ADMINSTRATRIX OF THE ESTATE              :   No. 877 MDA 2021
 OF ISAAC GREEN                              :
                                             :
                    Appellant                :

               Appeal from the Order Entered June 24, 2021
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                            2019-CV-1885-CV


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY DUBOW, J.:                     FILED: FEBRUARY 17, 2022

      Appellant, Juanita Green, appeals from the order entered in the Court

of Common Pleas of Dauphin County granting summary judgment in favor of

Appellee, Atlantic States Insurance Company (“Atlantic”) in this declaratory

judgment action. Appellant challenges the trial court’s finding that the

“household vehicle” exclusion clause in her policy with Atlantic is enforceable

to preclude her from recovering underinsured motorist coverage (“UIM”)

benefits. After careful review, we affirm.

      On July 19, 2018, Isaac Green (“Green”) suffered fatal injuries when

another driver negligently hit the motorcycle Green was operating. Green had

insured the motorcycle under a policy of insurance issued by Progressive
J-S34001-21



Insurance Company. Before the crash, Green had executed a valid rejection

of UIM coverage under the Progressive policy.1

       Green and Appellant, his wife, also maintained a policy of automobile

insurance with Atlantic providing for $100,000 per person in UIM coverage,

stacked on three vehicles (the “Atlantic Policy”). Green’s motorcycle was not

insured on this policy. The Atlantic Policy included a “household vehicle”

exclusion precluding UIM coverage “for ‘bodily injury’ sustained:[] By you

while ‘occupying’ or when struck by any motor vehicle you own or lease which

is not insured for this coverage under this policy.” Trial Ct. Op., 7/26/21, at 2

n.1.

       On March 18, 2019, Atlantic filed the underlying declaratory judgment

action seeking a judicial determination of whether the “household vehicle”

exclusion in the Atlantic Policy was enforceable to deny Appellant UIM benefits

under the policy.2 On January 6, 2021, after the completion of discovery,

Atlantic filed a Motion for Summary Judgment, averring that the “household

vehicle” exclusion precluded coverage by its basic terms because, at the time



____________________________________________


1 “UIM coverage is triggered when the tortfeasor’s liability coverage is not
sufficient to cover the injuries incurred in an accident.” Generette v. Donegal
Mut. Ins. Co., 957 A.2d 1180, 1189 (Pa. 2008). “Stacking” refers to the
combination of insurance coverage of individual vehicles to increase the
amount of total coverage available to an insured. Erie Ins. Exch. v. Petrie,
242 A.3d 915, 917 n.2 (Pa. Super. 2020).

2 After Atlantic filed this action, Appellant settled with the at-fault driver for
the limits of the driver’s liability insurance coverage.

                                           -2-
J-S34001-21



of the crash, Green was operating a motor vehicle not insured on the Atlantic

Policy.

      On June 24, 2021, the trial court granted summary judgment in

Atlantic’s favor, declaring that Atlantic had no obligation to provide UIM

coverage to Appellant for Green’s death. Appellant timely filed a Notice of

Appeal and both she and the trial court complied with Pa.R.A.P. 1925.

      Appellant raises a single issue for our review:

      Did the [t]rial [c]ourt err by failing to rule that the household
      [vehicle] exclusion in [Atlantic’s] auto insurance policy issued to
      [] Appellant was enforceable when the Pennsylvania Supreme
      Court ruled that household [vehicle] exclusions are void and
      unenforceable as violative of the Pennsylvania Motor Vehicle
      [Financial] Responsibility Law, 75 Pa.C.S. § 1701 et. seq. [S]ee,
      Gallagher v. GEICO[ Indemn. Co.], 201 A.3d 131 (Pa. 2019)?

Appellant’s Br. at 8.

      When reviewing the trial court’s grant of summary judgment, we view

the record in the light most favorable to the non-moving party and resolve all

doubts as to the existence of a genuine issue of material fact against the

moving party. Kline v. Travelers Personal Security Ins. Co., 223 A.3d

677, 685 (Pa. Super. 2019). We may reverse only if the court committed an

error of law or abuse of discretion. Id.

      In the instant case, in granting summary judgment in Atlantic’s favor,

the trial court explained that “Erie Ins. Exch. v. Mione, [253 A.3d 754 (Pa.

Super. 2021), appeal granted, 326 MAL 2021 (Pa. filed Nov. 30, 2021)] is

dispositive and prohibits [Appellant] from obtaining the [UIM] benefits it seeks



                                     -3-
J-S34001-21



from [Atlantic].” Trial Ct. Or., 6/24/21, at 1. “In Mione, the Superior Court

held that the household [vehicle] exclusion is not invalid, under facts

substantively identical to those presented in this matter.” Trial Ct. Op.,

7/26/21, at 2.

      Although Mione is crucial to our analysis, we begin with our Supreme

Court’s recent decision in Gallagher v. GEICO Indemn. Co., 201 A.3d 131

(Pa. 2019), which bears on the validity of “household vehicle” exclusions in

automobile insurance policies in Pennsylvania. Gallagher suffered injuries in a

motorcycle accident. At the time of the accident, he maintained two policies

of insurance with GEICO – one for his motorcycle and one for his personal

automobiles. Gallagher paid for stacked UIM coverage on both policies. GEICO

paid Gallagher’s UIM claim on his motorcycle policy, but denied his UIM claim

on his automobile policy, reasoning that the automobile policy’s “household

vehicle” exclusion precluded coverage. The trial court granted summary

judgment in GEICO’s favor in an ensuing declaratory judgment action, and we

affirmed.

      On appeal, our Supreme Court concluded that the “household vehicle”

exclusion was unenforceable under Section 1738 of the Pennsylvania Motor

Vehicle Financial Responsibility Law (“MVFRL”), 75 Pa.C.S. § 1738, because

the exclusion impermissibly acted as a de facto waiver of stacked UIM

coverage. Id. at 137-38. The Court determined the “household vehicle”

exclusion




                                     -4-
J-S34001-21


       is inconsistent with the unambiguous requirements [of] Section
       1738 of the MVFRL under the facts of this case insomuch as it acts
       as a de facto waiver of stacked UIM coverage provided for in the
       MVFRL, despite the indisputable reality that Gallagher did not sign
       the statutorily-prescribed UIM coverage waiver form. Instead,
       Gallagher decided to purchase stacked UM/UIM coverage under
       both of his policies, and he paid GEICO premiums commensurate
       with that decision. He simply never chose to waive formally
       stacking as is plainly required by the MVFRL.

Id. at 138.

       In Mione, 253 A.3d at 760-63, this Court interpreted and applied the

Gallagher decision to facts similar to those in the present appeal. Mione was

operating a motorcycle when he was involved in a motor vehicle accident.

Mione insured the motorcycle with a policy from Progressive under which he

had rejected UIM coverage. Mione was a named insured on two additional

automobile insurance policies issued by Erie Insurance under which Appellant

had paid for stacked UIM coverage. The motorcycle was not a covered vehicle

on either Erie policy. Mione sought to recover UIM benefits under the Erie

policies.

       Erie filed a declaratory judgment action arguing that “household vehicle”

exclusions found in the Erie policies precluded Mione from recovering UIM

benefits.3 The trial court entered judgment in Erie’s favor, reasoning that

Mione had “rejected UIM benefits on his Progressive Motorcycle Policy, which

means that there is no underlying policy to ‘stack’ the Erie Auto Policy benefits

onto.” Id. at 758 (citing Trial Ct. Or., 6/26/20, at 2 n.2).
____________________________________________


3 The “household vehicle” exclusions in Mione were substantially similar to
the exclusion in the instant case. See Mione, 253 A.3d at 757 n.6.

                                           -5-
J-S34001-21



       This Court affirmed. We concluded that Gallagher does not invalidate

“household vehicle” exclusions in all cases. Instead, a “household vehicle”

exclusion is unenforceable only where it acts as a de facto waiver of stacked

coverage in the absence of a valid rejection form. Id. at 765-66. Citing

Eichelman v. Nationwide Ins. Co., 711 A.2d 1006, 1010 (Pa. 1998),4 we

held that “a clear and unambiguous household [vehicle] exclusion is

enforceable where the insured was operating a vehicle at the time of the

accident that was covered by a separate policy not providing the insured with

[UIM] coverage because the insured had voluntarily, and validly, waived such

coverage.” Mione, 253 A.3d at 768. Since Mione did not purchase UIM

coverage on his motorcycle, he could not recover under the Erie policies. Id.

at 768.

       In the instant case, the crux of Appellant’s argument on appeal is that

the trial court erred in determining that Mione required it to find that the

“household vehicle” exclusion in the Atlantic Policy barred Appellant’s UIM

claim, given our Supreme Court’s decision in Gallagher. Appellant’s Br. at

12-17. Appellant argues that Gallagher uniformly invalidated all “household

vehicle” exclusions in Pennsylvania. Id. at 14-15.


____________________________________________


4In Eichelman, 711 A.2d at 1010, the appellant had rejected UIM coverage
on the vehicle in which he suffered injuries. He sought to access UIM benefits
under his parent’s automobile insurance policies as a “resident relative.” Our
Supreme Court concluded that a “household vehicle” exclusion in the parent’s
policies was enforceable to preclude the appellant from accessing UIM benefits
under the policies because he had rejected UIM benefits on his own policy.

                                           -6-
J-S34001-21



         After careful review of the facts and the law as it currently stands, we

must disagree with Appellant’s contention. We are bound by prior decisions of

this Court unless and until they are overruled by an en banc panel or a higher

court. See Erie Ins. Exch. v. Sutherland, 260 A.3d 115, 2021 WL 2827321

at *11 (Pa. Super. filed July 7, 2021) (non-precedential decision applying

Mione). Accordingly, we are constrained to agree with the trial court that

Mione is dispositive. Mione is factually indistinguishable from the present

case. In both cases the insured suffered injuries while operating a motorcycle

on which he had validly rejected UIM coverage. Additionally, the insured

maintained a policy of automobile insurance on which he had paid for stacked

UIM coverage, the motorcycle was not a covered vehicle under the automobile

insurance policy, and the automobile insurance policy included a “household

vehicle” exclusion precluding coverage for injuries suffered while operating

the motorcycle. We are, thus, bound by Mione’s conclusion that Gallagher

does not invalidate the “household vehicle” exclusion on the instant facts and,

as a result, we affirm the trial court’s grant of summary judgment in Atlantic’s

favor.

         Order affirmed.




                                       -7-
J-S34001-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2022




                          -8-